     Case 3:20-cv-01530-CAB-WVG Document 20 Filed 01/25/21 PageID.508 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             SOUTHERN DISTRICT OF CALIFORNIA
 9    HIEN BUI,                                            Case No.: 20-CV-1530-CAB-WVG
10                                        Plaintiff,
                                                           ORDER ON MOTION FOR
11    v.                                                   JUDGMENT ON PLEADINGS
12    MERCEDES-BENZ USA, LLC,
                                        Defendant.         [Doc. No. 16]
13
14
15
16          This matter is before the Court on a motion for judgment on the pleadings by
17    Defendant Mercedes-Benz USA, LLC (“MBUSA”). The motion has been fully briefed,
18    and the Court deems it suitable for submission without oral argument. As discussed below,
19    the motion is granted.
20          I.     Background
21          On May 26, 2020, Plaintiff filed this lawsuit in San Diego County Superior Court.
22    The complaint purports to assert three state law claims, including two under California’s
23    Song-Beverly Consumer Warranty Act (the “Song-Beverly Act”), and one common law
24    “fraudulent inducement – concealment” claim, arising out of alleged defects in a 2017
25    Mercedes-Benz GLS450 automobile (the “Vehicle”) that Plaintiff purchased in May or
26    June 2017. [Doc. No. 1-3 at 11-19.] The complaint alleges that Plaintiff took the Vehicle
27    for service at least three times related to “issues with bad smell from air conditioning.” [Id.
28    at 12, ¶ 10.] This issue, however, was never adequately repaired. [Id. at 13, ¶ 12.] The

                                                       1
                                                                                 20-CV-1530-CAB-WVG
     Case 3:20-cv-01530-CAB-WVG Document 20 Filed 01/25/21 PageID.509 Page 2 of 8



 1    complaint contains no other factual allegations concerning the details of this alleged defect
 2    or the alleged failure to repair it. On August 7, 2020, MBUSA removed the case to this
 3    Court on the basis of diversity jurisdiction. MBUSA had filed an answer to the complaint
 4    while it was still in state court, and now it moves for judgment on the pleadings with respect
 5    to the fraudulent inducement claim and Plaintiff’s prayer for punitive damages.
 6          II.    Legal Standards
 7          Under Federal Rule of Civil Procedure 12(c), any party may move for judgment on
 8    the pleadings at any time after the pleadings are closed but within such time as not to delay
 9    the trial. Fed. R. Civ. P. 12(c). “Because a Rule 12(c) motion is functionally identical to
10    a Rule 12(b)(6) motion, the same standard of review applies to motions brought under
11    either rule.” Gregg v. Hawaii, Dep't of Pub. Safety, 870 F.3d 883, 887 (9th Cir. 2017)
12    (internal quotation marks and citation omitted). Thus, “[a]s under a Rule 12(b)(6) motion
13    to dismiss, a Rule 12(c) motion for judgment on the pleadings is properly granted only
14    when, ‘taking all the allegations in the pleadings as true, the moving party is entitled to
15    judgment as a matter of law.’” Herrera v. Zumiez, Inc., 953 F.3d 1063, 1068 (9th Cir.
16    2020) (quoting Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 978–79 (9th Cir.
17    1999)).
18          III.   Discussion
19          MBUSA’s motion argues that the complaint fails to plead the fraudulent inducement
20    claim with adequate specificity under Federal Rule of Civil Procedure 9(b) and that the
21    claim is barred by the economic loss rule. The motion also argues that Plaintiff is not
22    entitled to punitive damages because the fraud claim fails and because the complaint does
23    not allege facts supporting a request for punitive damages. Finally, the motion argues that
24    Plaintiff’s request for repurchase or replacement for breach of implied warranty is not
25    permitted as a matter of law. Each argument is addressed in turn.
26                 A.     Failure to Plead Fraud With Particularity Under Rule 9(b)
27          Under California law, “[t]he elements of fraudulent concealment are ‘(1)
28    concealment or suppression of a material fact; (2) by a defendant with a duty to disclose

                                                    2
                                                                                 20-CV-1530-CAB-WVG
     Case 3:20-cv-01530-CAB-WVG Document 20 Filed 01/25/21 PageID.510 Page 3 of 8



 1    the fact to the plaintiff; (3) the defendant intended to defraud the plaintiff by intentionally
 2    concealing or suppressing the fact; (4) the plaintiff was unaware of the fact and would not
 3    have acted as he or she did if he or she had known of the concealed or suppressed fact; and
 4    (5) plaintiff sustained damage as a result of the concealment or suppression of the fact.’”
 5    Dent v. Nat’l Football League, 902 F.3d 1109, 1125 (9th Cir. 2018) (quoting Hambrick v.
 6    Healthcare Partners Med. Grp., Inc., 189 Cal. Rptr. 3d 31, 60 (Cal. Ct. App. 2015)).
 7    Among other things, MBUSA argues that the complaint fails to plead with particularity
 8    that it knew of the defect alleged in the complaint or that it had a duty to disclose that
 9    defect.
10          In his opposition, Plaintiff argues that he is not required to plead his fraudulent
11    concealment claim with specificity. Plaintiff is mistaken. “The Federal Rules of Civil
12    Procedure apply irrespective of the source of subject matter jurisdiction, and irrespective
13    of whether the substantive law at issue is state or federal.” Vess v. Ciba-Geigy Corp. USA,
14    317 F.3d 1097, 1102 (9th Cir. 2003) (citing Hanna v. Plumer, 380 U.S. 460 (1965)). To
15    that end, “[i]t is established law . . . that Rule 9(b)’s particularity requirement applies to
16    state-law causes of action.” Id. at 1103. “‘[W]hile a federal court will examine state law
17    to determine whether the elements of fraud have been pled sufficiently to state a cause of
18    action, the Rule 9(b) requirement that the circumstances of the fraud must be stated with
19    particularity is a federally imposed rule.’” Kearns v. Ford Motor Co., 567 F.3d 1120, 1125
20    (9th Cir. 2009) (quoting Vess, 317 F. 3d at 1103. “Because the Supreme Court of California
21    has held that nondisclosure is a claim for misrepresentation in a cause of action for fraud,
22    it (as any other fraud claim) must be pleaded with particularity under Rule 9(b).” Id. at
23    1127; see also Madani v. Volkswagen Grp. of Am., Inc., No. 17-CV-07287-HSG, 2019 WL
24    3753433, at *7 (N.D. Cal. Aug. 8, 2019) (“[F]raudulent concealment must be pleaded with
25    particularity under Federal Rule of Civil Procedure 9(b).”).
26          According to his opposition brief, Plaintiff’s fraudulent concealment claim is
27    premised on MBUSA’s purported failure to disclose the “defective nature of [the
28    Vehicle’s] air conditioning system.” [Doc. No. 17 at 8.] “When a claim rests on allegations

                                                     3
                                                                                 20-CV-1530-CAB-WVG
     Case 3:20-cv-01530-CAB-WVG Document 20 Filed 01/25/21 PageID.511 Page 4 of 8



 1    of fraudulent omission, the Rule 9(b) standard is somewhat relaxed because a plaintiff
 2    cannot plead either the specific time of an omission or the place, as he is not alleging an
 3    act, but a failure to act. Nonetheless, a plaintiff alleging fraudulent omission or
 4    concealment must still plead the claim with particularity.” Lessin v. Ford Motor Co., No.
 5    319CV01082AJBAHG, 2020 WL 6544705, at *10 (S.D. Cal. Nov. 6, 2020) (internal
 6    quotation marks and citation omitted). In light of this “relaxed” standard, “to successfully
 7    allege fraudulent concealment of an automobile defect, Plaintiffs need only allege facts
 8    raising a plausible inference that Defendant knew of the defect at the time of the sale.”
 9    Benkle v. Ford Motor Co., No. SACV161569DOCJCGX, 2017 WL 9486154, at *5 (C.D.
10    Cal. Dec. 22, 2017) (internal quotation marks and citation omitted). However, “Plaintiffs
11    are still required to plead the ‘what,’ ‘why,’ and ‘how’ to establish a claim based on fraud.”
12    Lessin, 2020 WL 6544705, at *10. Further, “[t]o comport with Rule 9(b), a plaintiff
13    alleging the existence of a duty to disclose must offer specific substantiating facts
14    demonstrating that the defendant has exclusive knowledge about an alleged defect—not
15    merely that the defendant has a superior understanding about the product’s design
16    generally.” Taragan v. Nissan N. Am., Inc., No. C 09-3660 SBA, 2013 WL 3157918, at
17    *6 (N.D. Cal. June 20, 2013) (internal quotation marks and citation omitted).
18           The complaint here contains only a conclusory statement that “Defendant had
19    knowledge that the air conditioning system contained a defect or defects which resulted in
20    malodorous odors emanating from the air conditioning system.” [Doc. No. 1-3 at 18, ¶ 36.]
21    This solitary conclusion constitutes the entirety of the allegations supporting the fraudulent
22    concealment claim. The complaint lacks any factual allegations that raise a plausible
23    inference for this conclusion that MBUSA knew of this defect. 1 See Shamamyan v. FCA
24
25
      1
26     The opposition attempts to frame this air conditioning issue as a design defect common to the type of
      Vehicle he purchased. The complaint, however, contains no factual allegations supporting this argument.
27    To the contrary, the only plausible inference from the complaint is that the specific Vehicle Plaintiff
      purchased had an air conditioning problem specific to that Vehicle only. It is therefore implausible based
28    on the allegations in the complaint to infer that anyone at MBUSA knew that Plaintiff’s specific Vehicle

                                                          4
                                                                                          20-CV-1530-CAB-WVG
     Case 3:20-cv-01530-CAB-WVG Document 20 Filed 01/25/21 PageID.512 Page 5 of 8



 1    US LLC, No. CV195422DMGFFMX, 2020 WL 3643481, at *8 (C.D. Cal. Apr. 1, 2020)
 2    (dismissing fraud claim based on failure to disclose premature oxidation of vehicles
 3    manufactured by defendant); cf. Benkle, 2017 WL 9486154, at *5 (holding complaint
 4    adequately pled concealment of vehicle defect based on allegations of thousands of
 5    consumer complaints).
 6           Nor does the complaint allege how or why MBUSA had a duty to disclose this
 7    alleged defect. “[A] manufacturer’s duty to consumers is limited to its warranty obligations
 8    absent either an affirmative misrepresentation or a safety issue.” Wilson v. Hewlett–
 9    Packard Co., 668 F.3d 1136, 1141 (9th Cir. 2012) (citation omitted); see also Daugherty
10    v. Am. Honda Motor Co., 144 Cal. App. 4th 824 (2006)). The complaint does not allege
11    any affirmative representations by MBUSA concerning the air conditioning system, or any
12    allegations supporting the conclusion that MBUSA knew of this alleged defect at the time
13    of the sale of the Vehicle. Nor are there any allegations as to how or why the alleged odor
14    coming from the air conditioning created a safety issue that MBUSA had a duty to
15    disclose.2    Indeed, the complaint is so lacking in factual allegations supporting the
16    fraudulent concealment claim that it does not even satisfy the lesser pleading requirements
17    of Rule 8, let alone the specificity required by Rule 9(b). Accordingly, MBUSA is entitled
18    to judgment on the pleadings on this claim for this reason alone.
19                   B.      Economic Loss Rule
20           Even if the complaint adequately pled fraudulent concealment under Rule 9(b), the
21    claim is subject to dismissal pursuant to the economic loss rule. “The economic loss rule
22
23
24    was going to have air conditioning problems prior to Plaintiff purchasing the Vehicle and that they actively
25    concealed that problem to induce Plaintiff to purchase the Vehicle.
      2
        The complaint contains a conclusory allegation that “the vehicle is defective and unsafe,” [Doc. No. 1-
26    3 at 18, ¶ 41], but contains no allegations as to how or why a bad smell from the air conditioning is a
      safety issue. In the opposition brief, Plaintiff contends that the defect could arise from mold growth, but
27    then he effectively concedes that he is merely engaging in speculation by acknowledging that “at best, the
      odor is an annoyance.” [Doc. No. 17 at 5.] Regardless, the complaint lacks any factual allegations of
28    mold or other safety issues related to the bad smell from the air conditioning.

                                                           5
                                                                                            20-CV-1530-CAB-WVG
     Case 3:20-cv-01530-CAB-WVG Document 20 Filed 01/25/21 PageID.513 Page 6 of 8



 1    requires a purchaser to recover in contract for purely economic loss due to disappointed
 2    expectations, unless he can demonstrate harm above and beyond a broken contractual
 3    promise.” Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 988, 102 P.3d 268,
 4    272 (2004). “Thus, in actions arising from the sale or purchase of a defective product,
 5    plaintiffs seeking economic losses must be able to demonstrate that either physical damage
 6    to property (other than the defective product itself) or personal injury accompanied such
 7    losses; if they cannot, then they would be precluded from any tort recovery in strict liability
 8    or negligence.” Hsieh v. FCA US LLC, 440 F. Supp. 3d 1157, 1162 (S.D. Cal. 2020)
 9    (internal quotation marks and citation omitted). “Numerous California federal courts
10    sitting in diversity have applied the economic loss rule to prohibit a follow-on fraudulent
11    inducement claim in run-of-the-mill Song-Beverly Act warranty breach actions.” Kelsey
12    v. Nissan N. Am., No. CV 20-4835 MRW, 2020 WL 4592744, at *2 (C.D. Cal. July 15,
13    2020) (citing cases).
14          Plaintiff argues that the economic loss rule does not apply based on an exception
15    created in Robinson. In Robinson, the California Supreme Court held that the economic
16    loss rule did not bar the plaintiff’s affirmative misrepresentation claims because they were
17    independent of the alleged breach of contract, and because those misrepresentations
18    exposed the plaintiff to personal liability and members of the public to harm. Robinson
19    Helicopter Co., 34 Cal. 4th at 991. “Although Robinson permitted a claim for fraud, its
20    holding does not apply to every fraud claim between contracting parties. The Robinson
21    court emphasized that its holding was ‘narrow in scope and limited to a defendant’s
22    affirmative misrepresentations on which a plaintiff relies and which expose a plaintiff to
23    liability for personal damages independent of the plaintiff’s economic loss.’” Alexsam Inc.
24    v. Green Dot Corp., No. 215CV05742CASPLAX, 2017 WL 2468769, at *5 (C.D. Cal.
25    June 5, 2017) (citing Robinson, 102 P.3d at 276).
26          Indeed, Robinson explicitly did not address application of the economic loss rule to
27    a fraudulent concealment or omission claim. See Robinson, 34 Cal. 4th at 991 (noting that
28    the court “need not address the issue of whether [Defendant’s] intentional concealment

                                                     6
                                                                                 20-CV-1530-CAB-WVG
     Case 3:20-cv-01530-CAB-WVG Document 20 Filed 01/25/21 PageID.514 Page 7 of 8



 1    constitutes an independent tort”). Thus, “[w]hile there is some conflict in the law,
 2    Robinson and the weight of authority within the Ninth Circuit suggest that the economic
 3    loss rule applies to fraudulent omission claims under California law.” Sloan v. Gen. Motors
 4    LLC, No. 16-CV-07244-EMC, 2020 WL 1955643, at *24 (N.D. Cal. Apr. 23, 2020)
 5    (granting summary judgment on fraudulent omission/concealment claim based on
 6    economic loss doctrine).
 7           Here, the complaint does not allege any personal injury to Plaintiff or damage to
 8    physical property (independent of the Vehicle itself). To the contrary, the only allegations
 9    of harm caused by the alleged omission was that Plaintiff purchased the Vehicle that he
10    would not have otherwise purchased. [Doc. No. 1-3 at 18, ¶ 39.] Nor does the complaint
11    allege facts supporting a plausible inference that MBUSA had any general duty to disclose
12    the alleged air conditioning defect regardless of whether Plaintiff purchased a vehicle,
13    meaning any omissions were not independent of any warranties related to the actual
14    purchase.3 Accordingly, the economic loss rule bars Plaintiff’s fraudulent concealment
15    claim, and because Plaintiff’s damages are strictly economic and arise out of the same
16    conduct as the breach of warranty claims, no amendment to the complaint would be able
17    to avoid this outcome. See Hsieh, 440 F. Supp. 3d 1157, 1163 (S.D. Cal. 2020) (dismissing
18    fraud claim without leave to amend because the fact that the lawsuit involved “alleged
19    omissions, not affirmative misrepresentations [precluded] Plaintiff's ability to avoid the
20    economic loss rule.”).
21
22
23
24
      3
25      If the complaint alleged that MBUSA made affirmative misrepresentations to induce Plaintiff to purchase
      the vehicle, the outcome here might be different because the element of a duty to disclose is not an element
26    of fraud based on an affirmative misrepresentation. Because duty to disclose is an element of Plaintiff’s
      fraudulent concealment claim, and to the extent there was any such duty, it existed solely as a result of
27    Plaintiff’s purchase of a vehicle manufactured by MBUSA, Plaintiff’s fraudulent concealment claim is
      dependent on MBUSA’s alleged breach of any warranties by failing to repair the air conditioning and
28    barred by the economic loss rule.

                                                           7
                                                                                            20-CV-1530-CAB-WVG
     Case 3:20-cv-01530-CAB-WVG Document 20 Filed 01/25/21 PageID.515 Page 8 of 8



 1                 C.    Punitive Damages
 2          In his opposition, Plaintiff makes no argument that his punitive damages claim can
 3    survive if his fraudulent concealment claim does not. Accordingly, any such argument is
 4    waived. Because the fraudulent concealment claim is dismissed, Plaintiff’s prayer for
 5    punitive damages related to the fraudulent concealment claim is dismissed as well.
 6                 D.    Repurchase or Replacement Remedy For Breach of Implied
 7                       Warranty
 8          Finally, MBUSA argues that Plaintiff is not entitled to repurchase or replacement of
 9    the Vehicle as a remedy for the breach of implied warranty claim. Although the complaint
10    explicitly demands such a remedy for breach of implied warranty [Doc. No. 1-3 at 15, ¶
11    20], Plaintiff appears to concede that such a remedy is allowed only for a breach of express
12    warranty claim, which he also asserts in the complaint. Accordingly, the motion is granted
13    with respect to the request for repurchase or replacement of the Vehicle for breach of
14    implied warranty. Plaintiff’s demand for repurchase or replacement related to his breach
15    of express warranty claim remains in the case.
16          IV.    Conclusion
17          For the foregoing reasons, it is hereby ORDERED that MBUSA’s motion for
18    judgment on the pleadings is GRANTED. The third claim for fraudulent inducement –
19    concealment and prayer “F” for punitive damages are DISMISSED WITH PREJUDICE.
20          It is SO ORDERED.
21    Dated: January 25, 2021
22
23
24
25
26
27
28

                                                   8
                                                                               20-CV-1530-CAB-WVG
